OFFICE   OF THE   ATTORNEY      GENERAL   OF TEXAS
                                   AUSTIN




@notable Roll10 ?aaob,r
coMts Attome
Baylor county
toynour',Tsur

Dear sir:




                                                   i TEI WY ?E!R-
                                                    fC~~.TI0?1
                                                            TO
                                                    OT PST:THE
                                               MIES FIVE OR UCCiE
                                               T= DISTRICT BY
                                               lw cL.3rAIRwb!!S
                                             KILL SUFFICIBIJTTXUJ
                                             FILLD OHSURCAYWRCE
                                            0 BE BLLP TEE yOLLUII'-


                                     of krticlr 2746a, Rerirrd Civil

                          pereon dealrlq    to hare hia DQM
            p1.ao.don lald offloi& ballot,        na R outdfdato
            fcr tha oftioo af tr u stee o r l oonaaoarohool
            Qlotxtot    a6 hereln prmlaetd shall, at least tan
            da y     b8
                      eforramid   lleotioo, file  a writtenn-
            quest wl th the aounty fudge ot t ho oounty In
            whloh IBj.dCS8trlot la located, rsqraetlng         that
            hia nfiaebe plaoed on the Orf%Oial ballot, aab
            no oandibate rhall have hb nam printed on raid
            ballot unleasrhe bar oomplled with the prorirloat
            of thlr    rot 1 provided   that flto or nor0 rrrldoat
            qusllflrd     voter8 in tb dlrtrlot    may nqwrt      tlat
Honomble


           oewtaia tiarnos  be print&d, The county juc,~, up
           On   rt3CeiptOf 8Uch vritt4ll   l”4qWSt,     anb at k3aEt
           flvsd~yt3    bdSethQ     614Otio!I, 6hau      hnV4 the bel-
           lots printsd an provided in t.:.ie        Act, plaoing on
           tJw ballot the Lam0 0r eaah oamllaatew.hahas
           oomplledwith the tsnas of this           Aot, aad deliver
           a arrtfloisnt   nw&er of printed ballots nnd amamt
           of eupollss neoe8sazy Ibr euah eleotion to the
           prealdltq otrloer of tbs sleotlon at least one day
           bsrore said slsotioa 18 to be held, eeld election
           au~pliem, tillots, knes, md tally &mete to be
           dellrarmd by the oounty jWee by mai1 or In any
           other mamr by hip 4oemd beat, to W&o proold-
                 o iilo erd ma id llea ?& la    o arued lmlo p u
                    mWllnotkopeaod        by.tho lleotionoiii-
           0.r u&u    uls ay    at ma   4144*ion.*